internal_revenue_service uil nos number release date cc dom fi p plr-113280-98 date parent s-1 s-2 a date b state c state d state e x y state f date g usage units r s dear this responds to your date letter requesting a ruling that a corporation providing coverage for a manufactured product against mechanical breakdown beyond the protection afforded by the manufacturer’s warranties will be treated as an insurance_company for federal_income_tax purposes you also requested a ruling that the amounts paid as premiums by such corporation to an insurance_company including an affiliated insurance_company may be deducted under sec_832 of the internal_revenue_code additional information was submitted in letters dated august september september and date parent a publicly held domestic_corporation is engaged in the manufacture and sale of as worldwide nearly all of the as are sold to independently owned and operated dealers located throughout the world s-1 which was incorporated on date b under state c law is currently engaged in the business of providing extended service contracts to the purchasers of new and used a products in state d state e and state f and retains all of the risks that it assumed in these states s-1 may in the future do business in additional states and may obtain indemnification from s-2 or another insurer with respect to that business as explained below s-1 was formed by parent to act as obligor on both new a extended service contracts contract x and pre-owned a extended service contracts contract y on a products manufactured by parent and other manufacturers s-1’s formation by parent is to consolidate the extended service_contract activities and provide greater management accountability the x and y extended service contracts will hereinafter be referred to as the contracts all of the stock of s-1 is wholly owned by parent s-2 which was incorporated on date g under state d law is a licensed property and casualty insurance_company that provides dealerships selling parent and non-parent as with an array of specialty coverages all of the stock of s-2 is indirectly owned by parent s-1 and s-2 are members of parent’s consolidated_group and file a consolidated_return with parent in general the contracts are bought by a purchasers for the purpose of supplementing factory warranties the vast majority of the contracts are sold to a purchasers at a negotiated price through the same dealers which sell the a products the dealers remit a given amount to s-1 and the dealer retains the balance of the sales proceeds on the contracts the contracts cover some dealers currently less than percent are parent owned through its minority dealer program the vast majority greater than percent of the extended service contracts are sold through parent’s independent dealer network the remainder will be sold by s-2 through direct solicitation specific costs of certain mechanical breakdowns that are caused by the failure of covered parts in normal use and are not covered under the a product factory warranty under the contracts s-1 is obligated to the owner or in certain cases the lessee of any covered vehicle to pay for the cost of labor and parts required for the covered repairs these repairs are usually performed by authorized franchised parent dealers neither parent nor s-1 will perform any repairs the contract protects the product a purchaser or lessee against the economic risk of mechanical breakdown or other failure of covered parts not covered under the applicable factory warranty like the new factory warranty the contract provides coverage for a period of time or number of usage units whichever comes first in the states where s-1 is currently doing business it has not been required nor has it elected to obtain indemnification from a licensed carrier for the risks it has assumed however state law and administrative practices regarding the sale of extended service contracts vary significantly many states require that the obligor on an extended service_contract purchase indemnity insurance eg reimbursement insurance from a licensed carrier in lieu thereof some states may allow s-1 to obtain surety insurance from a licensed carrier such insurance is designed to protect the consumer from the insolvency or other default of the contract obligor under such arrangements the contract obligor remains liable to the customer but the contract obligor is indemnified by the licensed carrier in this connection s-1 may from time to time enter into insurance arrangements with insurance_companies such as s-2 which are owned in whole or in part by parent under these indemnification under some circumstances repairs may be performed by others unrelated to parent or its dealers for example a new a product may be sold with a new factory warranty covering the a for years or r usage units whichever comes first by way of further example the contract purchased on the same a may provide protection for years or s usage units whichever comes first if the product suffers a covered failure in normal use during the first years of ownership and before r usage units has occurred the a will be repaired under the terms of the new product factory warranty this will be true even if the same failure is also covered under the contract if however the new product factory warranty has expired ie either more than years have passed or the a product has exceeded r usage units and the failure is for a covered repair the contract will apply if the time or usage unit limits for the contract have not been reached agreements s-1 would be reimbursed for the portion of its policy risks under the contracts by s-2 another affiliate or an unrelated insurer s-1 acts as the obligor on the contract and as such is directly liable to the purchaser of the contract s-1 is neither the manufacturer nor the seller of the covered a product parent continues to research the state laws and administrative procedures regarding the conduct of s-1’s business by way of explanation some states may treat s-1 as a third party obligor and may require s-1 as such to purchase insurance to protect consumers from any possible default by s-1 it is possible that other states may permit s-1 to retain the entire extended service_contract risk on such contracts sold in the state where s-1 purchases insurance of some type it will in all likelihood be purchased from an affiliate of parent such as s-2 however s-1 may choose to substitute another licensed insurance_company for s-2 and generally may do so without cancelling and reissuing the contracts parent represents as follows where permitted by state law s-1 will be the issuer and the named obligor on the contracts and will be directly liable to the contractholder under the terms of the contract s-1 will issue the vast majority of the contracts through the parent’s independent dealer network s-1 will not be the obligor on any of parent’s new product factory warranties in the states in which s-1 issues policies it does not intend to be a licensed insurer none of the policies issued by s-1 will cover the payment of costs for which parent is liable under the manufacturer’s warranty other than a dealer who might own an insignificant percentage of parent’s publicly traded stock none of the stock of s-1 will be owned directly or indirectly by any dealer the contracts will pass insurance risk and are not merely financing arrangements similarly any insurance or reinsurance arrangement entered into by s-1 with s-2 or another insurer will also pass risk and will not be merely a financing_arrangement insurance_companies other than life_insurance_companies are taxed under sec_831 sec_1_831-3 of the regulations states that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies which qualify as insurance_companies under former sec_1_801-1 of the regulations now sec_1_801-3 of the regulations sec_1_801-3 of the regulations states that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies whether an entity is an insurance_company for federal_income_tax purposes depends upon the character of the business actually done in the taxable_year if an entity is primarily engaged in the issuance of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies then the entity is subject_to tax as an insurance_company regardless of its classification under state law sec_1_831-3 and sec_1 a of the regulations revrul_83_172 1983_2_cb_106 revrul_71_404 1971_2_cb_260 see also 285_us_182 102_f2d_89 5th cir neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be a risk of economic loss see 66_tc_1068 aff'd 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the proceeds of an insurance payment see revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 cf revrul_92_93 1992_2_cb_45 permitting parent company to deduct the premiums_paid to the insurance subsidiary for the group-term_life_insurance on an employee of the parent risk_distribution incorporates the statistical phenomenon known as the law of large numbers 811_f2d_1297 9th cir when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units that is when the sample number increases the probability density function of the average loss tends to be more concentrated around the mean due to this increase in predictability there is a downward trend in the amount of capital that a company needs per risk unit to remain at a given level of solvency see revrul_89_61 supra revrul_77_453 1977_2_cb_236 concludes that for a casualty insurance_company reinsurance premiums are deductible from gross premiums written in calculating premiums earned under sec_832 sec_832 provides that the term premiums earned on insurance contracts during the taxable_year includes the amount of gross premiums written on insurance contracts during the taxable_year less return_premiums and premiums_paid for reinsurance and percent of the increase in unearned premiums based upon the description of the contracts provided we conclude that for purposes of the rulings requested the contracts are insurance contracts and not prepaid service contracts unlike prepaid service contracts the a service contracts are aleatory contracts under which s-1 for a fixed price is obligated to indemnify a contractholder for the economic loss arising from the mechanical failure of a system or part during the contract period because s-1 does not provide any repair services the contracts are not prepaid service contracts further by accepting a large number of risks s-1 distributes the risk of loss under the contracts so as to make the average loss more predictable thus the contracts have the earmarks of insurance as it has commonly been conceived in proper understanding and usage as indicated s-1 and s-2 are brother-sister companies in parent’s affiliated_group it is the service’s position that the risk shifting prerequisite to a contract of insurance cannot exist when a corporation purports to purchase insurance within the same economic family as the insured revrul_77_316 1977_2_cb_53 if however the insureds are not economically related to the corporation then there is risk shifting and risk_distribution see revrul_92_93 supra the parent’s employees were viewed as insureds unrelated by stock ownership to either the parent or its insurance subsidiary in the present case s-1 has assumed the risk of loss incurred by the third party policyholders and not the members of its own economic family accordingly risk shifting exists in the transaction based upon the facts and representations as stated above it is held that s-1 will be an insurance_company within the meaning of sec_831 and sec_832 of the code and regulations thereunder so long as its primary and predominant business is issuing the contracts s-1 will be entitled to deduct under sec_832 premiums_paid to s-2 or another insurer pursuant to an agreement whereby s-2 or another insurer has indemnified s-1 for insurance risks associated with the contracts no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code and regulations which may also be applicable or to the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by the above holdings specifically no opinion has been requested and no opinion is expressed as to the tax treatment by s-1 of the amounts described as commissions to compensate the dealers for selling the contracts or to the treatment by s-2 of any reimbursement for any expense it incurred in originally entering into the transaction with the dealers no opinion is expressed concerning the treatment of amounts paid_by s-1 to s-2 or an unrelated insurer to the extent those amounts properly relate to credit risks of s-1's insolvency rather than insurance risks of s-1 further no opinion is expressed concerning the application of sec_845 to the transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the next consolidated federal_income_tax return to be filed by parent sincerely yours assistant chief_counsel financial institutions and products by ____________________ mark s smith chief branch cc to
